Case: 14-60275      Document: 00513097184         Page: 1    Date Filed: 06/29/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-60275
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            June 29, 2015
YING PAN QHAO,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Petitioner

v.

LORETTA LYNCH, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A087 486 806


Before KING, PRADO, and HAYNES, Circuit Judges.
PER CURIAM: *
       Ying Pan Qhao, a citizen of China, petitions this court for review of the
order of the Board of Immigration Appeals (BIA) dismissing her appeal from
the decision of the immigration judge (IJ) denying her application for asylum,
withholding of removal, and Convention Against Torture (CAT) relief. Because
the BIA relied upon the IJ’s decision, this court reviews both the IJ’s decision




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-60275    Document: 00513097184     Page: 2   Date Filed: 06/29/2015


                                 No. 14-60275

and the order of the BIA. See Wang v. Holder, 569 F.3d 531, 536 (5th Cir.
2009).
      Qhao does not meaningfully challenge the denial of withholding of
removal or of her claim that her due process rights were violated; she therefore
has abandoned these claims. See Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th
Cir. 2003). Qhao’s attempts to explain away the evidentiary inconsistencies,
implausibilities, and lack of detail identified by the IJ do not constitute
substantial evidence compelling the conclusion that she is credible. See Wang,
569 F.3d at 538. Likewise, she fails to show that substantial evidence compels
her entitlement to either asylum or CAT relief. See Zhang v. Gonzales, 432
F.3d 339, 344-45 (5th Cir. 2005). Accordingly, Qhao’s petition for review is
DENIED.




                                       2